jfourtlj Court of
                                    ;§>an Antonio,

                                          March 27. 2014


                                       No. 04-13-00690-CV


                            In re Estate of Alvilda M. Aguihir, Deceased



                                Trial Court Case No. 2012-PC-2802


                                         ORDER

       The Court has reviewed the record and briels in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on May 6, 2014, to the following panel: Chief
Justice Stone. Justice Barnard, and Justice Chapa.     All parlies will be notified of the Court's
decision in this appeal in accordance with TEX. R. APP. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8.   Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on March 27, 2014.



                                                             Catherine Stone, Chief Justice


       IN WITNESS WHEREOF. I have hereunto set my hand and a/fixed the eal o/thc said
court on this March 27. 2014.




              ''/MMniiti*